Citation Nr: 0921018	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-38 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cystic acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in a January 2007 Travel Board hearing. A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further action on this matter is warranted. The purpose of 
this Remand is to obtain any outstanding VA medical treatment 
records and a VA medical examination to determine the 
etiology of the Veteran's acne and/or skin disorder.

The Veteran served in the Republic of Vietnam from February 
1968 to January 1969.  Consequently, he is presumed to have 
been exposed to herbicides during military service.   

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6). The presumption requires exposure to a 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease. 38 C.F.R. § 3.307(a)(6)(ii). Furthermore, even 
if a Veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The following skin disorders are associated with herbicide 
exposure for purposes of this presumption: chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and dermatofibrosarcoma protuberans. 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (Jun. 12, 2007).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a skin disorder.

In a December 2004 VA dermatology consultation, the Veteran 
reported that he had a 30-plus year history of acne. He 
stated that it began in Vietnam as large boils on his 
shoulders and persisted upon his return home. The Veteran was 
diagnosed with acne, sebaceous hyperplasia, sebaceous 
keratoses, and stucco keratoses.

The Veteran testified before the Board in January 2007 and 
stated his acne began while in service. The Veteran testified 
that at age 60 he still had "breakouts" and that in 
addition to his face, his chest and back were nothing but 
scars. He cited the scars as a reason for growing a beard. 

In a September 2007 VA treatment record, the Veteran was 
diagnosed with a clinical picture consistent with chloracne.

The Veteran underwent a VA examination in July 2008.  The 
examiner diagnosed the Veteran with cystic acne with residual 
scars. The examiner opined that the Veteran claimed that his 
last exposure to Agent Orange was in December 1968 and the 
Veteran affirmed that in August 1970 he had no abnormality of 
the skin. Based on this rationale, the examiner stated it was 
less likely than not that the Veteran's acne developed 
secondary to exposure to Agent Orange and/or military 
service.

The Veteran submitted the above-noted September 2007 VA 
medical record in order to support his claim of entitlement 
to service connection for an acne condition.  As such, it 
appears that not all VA medical records have been associated 
with the claims file. 

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of entitlement to 
service connection for an acne and/or skin disorder.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claims. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence from medical  care providers 
who have treated him for an acne and/or 
skin disorder(s). The RO/AMC should 
then obtain and associate with the 
claims file any records identified by 
the Veteran that are not already in the 
claims file. The RO/AMC should ensure 
that all VA medical treatment records 
are associated with the file. 

2.	The RO/AMC, after waiting an 
appropriate time period for the Veteran 
to respond, shall schedule the Veteran 
for a VA examination with a 
dermatologist, who did not conduct the 
previous VA examinations. 

The purpose of the examination is to 
determine the etiology of the Veteran's 
acne and/or skin disorder(s).

The following considerations will 
govern the examination:

a. The claims folders and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folders, the medical 
records obtained, and a copy of this 
remand.

b. If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All necessary 
testing should be done. The examiner 
should review the results of any testing 
prior to completion of the examination 
report.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner should 
determine the etiology of any acne and/or 
skin disorders that may be present.  

Specifically, the examiner should address 
the following:

Does the Veteran currently have an acne 
and/or skin disorder that is on the list 
of presumptive service-connected diseases 
for herbicide exposure (i.e., does he 
currently have chloracne, other acneform 
disease consistent with chloracne, 
porphyria cutanea tarda, or 
dermatofibrosarcoma protuberans)?

If he does not have a presumptive 
disease, does he have another current 
acne and/or skin disorder that is 
otherwise attributable to his military 
service?

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should 
so state. 

3.	The Veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





